Citation Nr: 1209389	
Decision Date: 03/13/12    Archive Date: 03/28/12

DOCKET NO.  11-21 047	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a left knee disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from June 1952 to June 1956.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran does not have a left knee disability that is attributable to active service


CONCLUSION OF LAW

The Veteran does not have a left knee disability that is the result of disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 3.159 (2011); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error, rather than on VA to rebut presumed prejudice.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009). 

The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the appellant, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the Veteran was notified in letters dated August 2010, March 2011, and May 2011.  
.
The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, falls upon the party attacking the agency's determination); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Thus, VA has satisfied its duty to notify the appellant and had satisfied that duty prior to the adjudication in the July 2011 statement of the case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless).  

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  VA has obtained several examinations with respect to the claim.  Thus, the Board finds that VA has satisfied the duty to assist provisions of law.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011).  In addition, certain chronic diseases, including arthritis, are presumed to have been incurred during service if the disability became manifest to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113, (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).

The chronicity provisions are applicable where evidence, regardless of its date, shows that a veteran had a chronic condition in service, or during an applicable presumptive period, and still has such condition.  Such evidence must be medical unless it relates to a condition as to which lay observation is competent.  38 C.F.R. § 3.303(b) (2011).

If chronicity is not shown, service connection may still be established if the condition is noted during service or during an applicable presumptive period, and if competent evidence, either medical or lay, depending on the circumstances, relates the present condition to pertinent symptomatology experienced since service.  38 C.F.R. §3.303(b) (2010); Savage v. Gober, 10 Vet. App. 488 (1997).  

Generally, service connection requires (1) medical evidence of a current disability, (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease, and (3) medical evidence of a nexus between the current disability and the in-service disease or injury.  Pond v. West, 12 Vet. App. 341 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).

The Veteran claims that he sustained an injury to his left knee during service in March 1955.  He stated that he was driving a motorcycle and was struck by a motor vehicle driven by a female civilian.  The Veteran indicated that he was taken to Corry Airfield and treated by the duty doctor.  He reported that he sustained a laceration of the knee which was cleaned and dressed.  The Veteran stated that he received no further treatment for his left knee but that his knee has been painful since the injury in service.  

The Veteran's service medical records show treatment for abrasions of the left knee and leg.  The treatment was noted to include cleanup and dry dressing of the abrasions.  The Veteran was also treated for a cut on his knee in May 1956.  The Veteran's June 1956 separation examination shows a normal clinical evaluation of the Veteran's lower extremities.  

A July 1991 operative report from St. Luke's Hospital shows that the Veteran underwent an arthroscopy of the left knee with arthroscopic surgical debridement of the intercondylar notch and partial medial meniscetomy and resection of the plica.  The preoperative diagnosis was internal derangement of the left knee with torn medial semi-lunar cartilage.  The postoperative diagnosis was degenerative tear of the posterior medial portion of the medial semi-lunar cartilage and degenerative joint disease with chondral damage in the intercondylar notch in the patellofemoral groove and a medial plica.  

Private treatment reports from Orthopaedic Associates of Duluth show that the Veteran was seen in July 1991 following his left knee arthroscopic surgery.  The Veteran's past medical history noted that he had a history of multiple trauma of the left knee for fifteen to twenty years.  He was noted to be doing well postoperatively with full flexion and some limited extension.  

Associated with the claims file are two statements from J. Rother, M.D., dated in December 2010 and April 2011 and treatment reports dated in December 2010.  In December 2010, the Veteran was treated for left knee pain.  Dr. Rother noted that no x-rays were available for review but he reviewed an x-ray report which revealed a moderate amount of medial joint space wear and patellofemoral joint space wear on the left knee.  Dr. Rother noted that there was also evidence of mild to moderate medial joint space wear and mild patellofemoral wear on the right knee.  Dr. Rother assessed the Veteran with posttraumatic arthrosis of the left knee, status post prior injury with meniscectomy.  Dr. Rother stated that consideration of a total joint replacement was discussed for long-term pain management.  Dr. Rother concluded that the Veteran's left knee disability was associated with the 1955 injury.  Dr. Rother noted that the Veteran had some underlying arthrosis on the contralateral side but considering the severity of the left knee in comparison to the contralateral side, the doctor felt that the left knee disability was in association with the accident in service.  Dr. Rother opined in the December 2010 letter that the Veteran's injury with posttraumatic changes was in association with his motorcycle crash in 1955.  Dr. Rother stated that the Veteran had some underlying arthrosis present, but the vast majority of the Veteran's symptomatology was in relation to the 1955 incident.  In the April 2011 letter, Dr. Rother noted that he treated the Veteran on two occasions (in December 2010 and in April 2011).  Dr. Rother indicated that a review the Veteran's VA records and that while the Veteran had some arthrosis present, the vast majority of the Veteran's current symptoms were more likely than not related to his March 1955 accident in service.  

At an October 2010 VA examination, following a review of the claims file and a physical examination of the Veteran, which included x-rays of the left and right knees, the Veteran was diagnosed with mild to moderate medial and patellofemoral compartment degenerative joint disease of the left knee.  The examiner also diagnosed mild to moderate medial compartment and mild patellofemoral compartment degenerative joint disease of the right knee.  The examiner opined that the Veteran's mild degenerative joint disease of the left knee, which was symmetrical to the mild degenerative joint disease of the right knee confirmed by x-rays, was not caused or aggravated by active service.  The rationale for the opinion was that the bilaterally symmetrical joint conditions were most likely consistent with normal age-related degenerative change.  The examiner noted that similar examination findings were present in symmetrical joints which made it unlikely that a unilateral injury to one joint or one limb had caused changes which were not significantly different from the contralateral joint.  

At a March 2011 informal conference, the Veteran stated that he sustained an injury to his left knee in March 1955 while operating a motorcycle.  He testified that he was struck by an automobile with resulting injury to his left knee.  He reported that he was treated at the Corry Field Naval Air Station.  He stated that a physician cleaned his left knee wound and placed a dressing over the wound.  He denied further treatment for his left knee during service but reported pain since the injury in service.  

A July 2011 VA addendum opinion was associated with the claims file and indicates that following a thorough review of the claims file and recitation of evidence, the examiner found that mild to moderate medial and patellofemoral compartment degenerative joint disease of the left knee was less likely than not caused by or related to active service.  The examiner's rationale for the opinion was that the Veteran suffered a motorcycle accident in 1955 when a car ran a red light and hit him while he was in the Navy, was treated once for abrasions of the left knee and leg, and had no further treatment for the injury during active service.  In May 1956, he was treated for a cut on his knee with no reports or complaints of continuous problems of the knee since the injury the previous year.  The separation examination was silent for any reference to a left knee problem.  Following active service, the first documented treatment for a left knee disability was in 1991, thirty-five years after the Veteran separated from service.  The examiner concluded that considering that there were no complaints on separation from service or in the following year, the thirty-five year interval before there was documentation of treatment for the knee, the Veteran's current obesity and nearly identical findings in the bilateral knees, it was at least as likely as not that the Veteran's current left knee condition was related to intervening interceding events since separation from service.  Additionally, the examiner noted that bilaterally symmetrical joint conditions were most likely consistent with normal age-related degenerative change.  The fact that similar examination findings were present in symmetrical joints made it unlikely that a unilateral injury to one joint or in one limb had caused changes which were not significantly different from the contralateral joint.       

In considering the evidence of record, the Board concludes that the Veteran is not entitled to service connection for a left knee disability.  

While the Veteran's service medical records show treatment for left knee abrasions in service, clinical evaluation of the Veteran's lower extremities were normal at separation from service.  Moreover, the Veteran did not seek medical treatment for a knee disability until 1991, thirty five years after the Veteran separated from active service.  A prolonged period without medical complaint can be considered, along with other factors concerning a claimant's health and medical treatment during and after military service, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disability.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  The amount of time that passed between service and the first diagnosis of record of a left knee disability is also evidence that weighs against the Veteran's claim.

The Board acknowledges that Dr. Rother has opined that the left knee disability was related to the 1955 motorcycle accident in service.  However, Dr. Rother provided no rationale for that opinion except that the left knee was worse than the right knee, which Dr. Rother found to support that there were residuals of the inservice injury.  The VA examiners of record provided detailed reasoning for their opinions which concluded that the Veteran's left knee disability was less likely than not related to active service.  While Dr. Rother has suggested that the severity of the left knee in comparison to the right knee suggests that the left knee disability was in association with the accident in service, both VA examiners noted that the Veteran's left and right knee degenerative joint disease was bilaterally symmetrical and was most likely consistent with normal age-related degenerative change.  The Board finds the opinions of the 2010 and 2011 VA physicians to be more probative and persuasive than that of the Veteran's treating private physician because the VA physicians reviewed the Veteran's entire medical history and had access to the Dr. Rother's opinions, but gave a clear rationale for disagreeing with his conclusion.  The VA examiners also specifically noted that x-rays were reviewed of both knees that showed similar findings, thus specifically contradicting the findings of Dr. Rother.  The Board finds their reasoning more probative and persuasive.

Although the Board is not questioning the competence of the Veteran's treating physician, the Board also notes that the opinion of Dr. Rother is not entitled to more weight merely because he treated the Veteran. VA's benefits statutes and regulations do not provide any basis for according any greater weight to a treating physician.  White v. Principi, 243 F.3d 1378 (Fed. Cir. 2001).

Additionally, the Veteran has not submitted any evidence that arthritis of the left knee manifested within one year of his separation from service.  38 C.F.R. §§ 3.307, 3.309 (2011).  

The Board acknowledges the Veteran's contention that his left knee disability is related to his active service.  Competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67 (1997).  The Veteran can attest to factual matters of which he has first-hand knowledge; however, the Veteran is not otherwise competent to provide a medical opinion linking his disability to service.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  Thus, while the Veteran is competent to report symptoms observable to a layperson, he is not competent to opine as to the etiology of a condition.  Davidson v. Shinseki, 581 F.3d 1313 (2009).

In summary, the Board finds that the preponderance of the evidence is against a finding that the Veteran's disability of the left knee was incurred in service or caused thereby, or that arthritis of the left knee manifested to a compensable degree within one year following separation from service.  Therefore, the claim for service connection for a left knee disability is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3 (2011).


ORDER

Entitlement to service connection for a left knee disability is denied.  



____________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


